                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI

 BRANDON WHITTINGTON                                )
 c/o Cornerstone Law Firm                           )
 8350 N. St. Clair Ave., Ste. 225                   )
 Kansas City, MO 64151                              )
                                                    )
                  Plaintiff,                        )          Case No.________________
                                                    )
          v.                                        )
                                                    )          REQUEST FOR JURY TRIAL
 TYSON FOODS, INC.                                  )
 Registered Agent:                                  )
 C T CORPORATION SYSTEM                             )
 120 South Central Avenue                           )
 CLAYTON, MO 63105                                  )
                                                    )
                  Defendant.                        )

                                   PETITION FOR DAMAGES

         COMES NOW Plaintiff Brandon Whittington, by and through his attorney, and for his

cause of action against Defendant Tyson Foods, Inc., states and alleges as follows.

                                      Parties and Jurisdiction

   1. This is an employment case based upon and arising under the Americans with Disabilities

         Act as Amended, 42 U.S.C. §§ 12101 et seq. (“ADAAA”), and the Family and Medical

         Leave Act, 29 U.S.C. §§ 2601 et seq. (“FMLA”).

      2. Plaintiff is a citizen of the United States and of the state of Missouri, currently domiciled

         in Sedalia, Pettis County, Missouri.

 3.      Defendant Tyson Foods, Inc. (“Tyson”) is and was at all relevant times a corporation.

         organized under the laws of Delaware with its principal place of business at 2200 Don

         Tyson Parkway, CP131, Springdale, AR 72762.




            Case 2:19-cv-04214-NKL Document 1 Filed 12/02/19 Page 1 of 15
 4. Tyson maintains and operates a place of business at 19571 Whitfield Rd., Sedalia, MO

      65301.

 5. Tyson is authorized to conduct, and does conduct, substantial and continuous business in

      the State of Missouri, specifically in Sedalia, Pettis County, Missouri.

 6. At all relevant times, Tyson employed fifty (50) or more employees within a seventy-five

      (75) mile radius of its facility in Sedalia, Pettis County, Missouri.

 7. Tyson is an employer within the meaning of the ADAAA.

 8. Defendant is an employer within the meaning of the FMLA.

 9.   Jurisdiction is proper in the Western District of Missouri pursuant to 28 U.S.C. § 1331 as

      some or all of Plaintiff’s claims arise under the laws of the United States.

10. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial part of

      the events or omissions giving rise to this claim occurred within this judicial district.

                                  Administrative Procedures

11. On January 7, 2019, Plaintiff timely filed a charge of discrimination against Tyson with

      the Equal Employment Opportunity Commission (“EEOC”) alleging disability

      discrimination (attached as Exhibit 1 and incorporated herein by reference).

12. On September 4, 2019, the EEOC issued to Plaintiff a Notice of Right to Sue (attached as

      Exhibit 2 and incorporated herein by reference).

13. The aforesaid Charge of Discrimination provided the EEOC sufficient opportunity to

      investigate the full scope and controversy between the parties and, accordingly, the sweep

      of this judicial complaint may be and is as broad as the scope of an EEOC investigation,

      which could reasonably be expected to have grown out of the Charge of Discrimination.




                                              2 of 15
        Case 2:19-cv-04214-NKL Document 1 Filed 12/02/19 Page 2 of 15
14. Plaintiff has satisfied all private, administrative, and judicial prerequisites to the institution

      of this action.

15. This lawsuit is filed within ninety (90) days of the issuance of the EEOC’s Notice of Right

      to Sue.

16. This action is filed within the applicable statute of limitations.

                                Additional Factual Allegations

17. Plaintiff realleges and incorporates herein by reference, as though fully set forth herein, all

      of the above numbered paragraphs.

18. Plaintiff began working for Tyson on or around July 26, 2016.

19. Plaintiff suffers from clinical anxiety and depression.

20.   In August 2017 Plaintiff began taking off work due to complications resulting from

      medications he was taking in connection with his disabilities.

21. At that time, Plaintiff was certified to take intermittent leave pursuant to the Family

      Medical Leave Act (“FMLA”).

22. Between August 3, 2017 and February 12, 2018, Plaintiff exercised his right to intermittent

      FMLA leave on a number of occasions, but fell well short of exhausting the twelve (12)

      weeks of leave to which he was entitled under the FMLA.

23. On or around February 12, 2018, Plaintiff again began taking time off work due to his

      disabilities.

24. On or around February 22, 2018, Plaintiff felt able to return to work and received a note

      from his doctor approving his return to work on that date.




                                              3 of 15
        Case 2:19-cv-04214-NKL Document 1 Filed 12/02/19 Page 3 of 15
25. Upon attempting to return to work, Tyson informed Plaintiff that he would need a note

    from his doctor specifically stating that he was released to return to work without

    restrictions.

26. In the time between receiving Plaintiff’s initial authorization to return to work and the

    authorization required by Tyson specifying that Plaintiff may return without restrictions,

    Plaintiff’s doctor was out of town causing significant delay in obtaining the paperwork and

    causing Plaintiff to have to be absent from work.

27. During this time, Plaintiff attempted to call Tyson’s automated absence hotline to inform

    Tyson of his absences.

28. When Plaintiff attempted to call into Tyson’s automated absence hotline to inform Tyson

    that he was exercising his right to use intermittent FMLA leave, he was told that his work

    ID number was not in the system.

29. Upon being told that his work ID number was not in the automated absence hotline’s

    system, Plaintiff contacted Tyson’s human resources department.

30. A human resources representative at Tyson explained to Plaintiff that employees that go

    on FMLA leave cannot access Tyson’s automated absence hotline, but expressly assured

    him that his job was safe because he was absent due to approved FMLA leave.

31. When Plaintiff was able to receive the necessary doctor’s note and attempted to return to

    work, Plaintiff was informed that he was fired due to “no call, no shows.”

32. Plaintiff received a letter from Tyson informing him that his employment was terminated

    as of March 24, 2018.

                                         COUNT I
                         Violation Under 42 U.S.C. §§ 12101 et seq.
                    Disability Discrimination—Failure to Accommodate




                                          4 of 15
       Case 2:19-cv-04214-NKL Document 1 Filed 12/02/19 Page 4 of 15
 33. Plaintiff re-alleges and incorporates herein, as though fully set forth herein, all of the above

      numbered paragraphs

 34. At all times relevant, Plaintiff was a member of a protected class pursuant to the ADAAA

      because he had a physical or mental impairment that substantially limited one or more of

      his major life activities, had a record of such impairment, and/or was regarded by Tyson

      as having such impairment, to wit, clinical anxiety and depression.

 35. At all times relevant, Plaintiff’s clinical anxiety and depression substantially limited one

      or more of his daily life activities including but not limited to the ability to sleep,

      concentrate, think, communicate, interact with others, and take care of himself.

 36. At all times relevant, Plaintiff could perform the essential functions of his job with or

      without reasonable accommodation.

 37. By requesting limited time off of work to recover from symptoms of his clinical anxiety

      and depression, Plaintiff requested reasonable accommodation for his clinical anxiety and

      depression.

 38. Plaintiff’s requested accommodation did not pose an undue hardship on Tyson.

 39. Tyson refused to engage in the interactive process with Plaintiff to determine a reasonable

      accommodation for Plaintiff’s return to work by requiring him to obtain a certification from

      his doctor that specifically stated that Plaintiff was released to return to work without

      restrictions.

40.   Instead of providing a reasonable accommodation to Plaintiff, Tyson terminated Plaintiff’s

      employment

 41. At all times mentioned herein, before and after, the above-described perpetrators were

      agents, servants, and employees of Tyson and were at all such times acting within the scope




                                              5 of 15
        Case 2:19-cv-04214-NKL Document 1 Filed 12/02/19 Page 5 of 15
     and course of their agency and employment, and/or their actions were expressly authorized

     or ratified by Tyson, thus making Tyson liable for said actions under the doctrine of

     respondeat superior.

42. Tyson failed to make food faith efforts to establish and enforce policies to prevent illegal

     discrimination against its employees.

43. Tyson failed to properly train or otherwise inform its supervisors and employees

     concerning their duties and obligations under the civil rights laws, including the ADAAA.

44. As shown by the foregoing, Plaintiff suffered intentional discrimination based on his

     disability.

45. As a direct and proximate result of Tyson’s actions and/or omissions, Plaintiff has been

     deprived of income as well as other monetary and non-monetary benefits.

46. As a further direct and proximate result of Tyson’s actions and/or omissions, Plaintiff has

     suffered humiliation, mental anguish, pain, and a loss of self-esteem in the form of garden

     variety emotional distress damages.

47. By failing to take prompt and effective remedial action, Tyson in effect condoned, ratified,

     and/or authorized discrimination against Plaintiff.

48. Tyson’s conduct was willful, wanton, malicious, and showed complete indifference to or

     conscious disregard for the rights of others, including the rights of Plaintiff, thus justifying

     an award of punitive damages in an amount sufficient to punish Tyson or to deter Tyson

     and other entities from like conduct in the future.

49. Pursuant to the provisions of the ADAAA, Plaintiff is entitled to recover reasonable

     attorneys’ fees from Tyson.




                                             6 of 15
       Case 2:19-cv-04214-NKL Document 1 Filed 12/02/19 Page 6 of 15
      WHEREFORE, Plaintiff requests that the Court enter judgment in his favor and against

Tyson for economic damages, including but not limited to back-pay and lost benefits; for

compensatory damages, including but not limited to garden variety emotional distress; for

equitable relief, including but not limited to front-pay and injunctive relief; for punitive damages;

for reasonable attorneys’ fees and costs incurred herein; for pre- and post-judgment interest as

allowed by law; and for such other and further legal and equitable relief as the Court deems just

and proper.

                                          COUNT II
                          Violation under 42 U.S.C. §§ 12101 et seq.
                      Disability Discrimination—Wrongful Termination

  50. Plaintiff re-alleges and incorporates herein by reference, as though fully set forth herein,

       all of the above numbered paragraphs.

  51. At all times relevant, Plaintiff was a member of a protected class pursuant to the ADAAA

       because he had a physical or mental impairment that substantially limited one or more of

       his major life activities, had a record of such impairment, and/or was regarded by Tyson

       as having such impairment, to wit, clinical anxiety and depression.

  52. At all times relevant, Plaintiff’s clinical anxiety and depression substantially limited one

       or more of his daily life activities including but not limited to the ability to sleep,

       concentrate, think, communicate, interact with others, and take care of himself.

  53. At all times relevant, Plaintiff could perform the essential functions of his job with or

       without reasonable accommodation.

  54. Tyson terminated Plaintiff’s employment.

  55. Plaintiff’s anxiety and depression were determining factors in Tyson’s decision to

       terminate his employment.




                                               7 of 15
          Case 2:19-cv-04214-NKL Document 1 Filed 12/02/19 Page 7 of 15
56. At all times mentioned herein, before and after, the above-described perpetrators were

     agents, servants, and employees of Tyson and were at all such times acting within the scope

     and course of their agency and employment, and/or their actions were expressly authorized

     or ratified by Tyson, thus making Tyson liable for said actions under the doctrine of

     respondeat superior.

57. Tyson failed to make food faith efforts to establish and enforce policies to prevent illegal

     discrimination against its employees.

58. Tyson failed to properly train or otherwise inform its supervisors and employees

     concerning their duties and obligations under the civil rights laws, including the ADAAA.

59. As shown by the foregoing, Plaintiff suffered intentional discrimination based on his

     disability.

60. As a direct and proximate result of Tyson’s actions and/or omissions, Plaintiff has been

     deprived of income as well as other monetary and non-monetary benefits.

61. As a further direct and proximate result of Tyson’s actions and/or omissions, Plaintiff has

     suffered humiliation, mental anguish, pain, and a loss of self-esteem in the form of garden

     variety emotional distress damages.

62. By failing to take prompt and effective remedial action, Tyson in effect condoned, ratified,

     and/or authorized discrimination against Plaintiff.

63. Tyson’s conduct was willful, wanton, malicious, and showed complete indifference to or

     conscious disregard for the rights of others, including the rights of Plaintiff, thus justifying

     an award of punitive damages in an amount sufficient to punish Tyson or to deter Tyson

     and other entities from like conduct in the future.




                                             8 of 15
       Case 2:19-cv-04214-NKL Document 1 Filed 12/02/19 Page 8 of 15
  64. Pursuant to the provisions of the ADAAA, Plaintiff is entitled to recover reasonable

       attorneys’ fees from Tyson.

      WHEREFORE, Plaintiff requests that the Court enter judgment in his favor and against

Tyson for economic damages, including but not limited to back-pay and lost benefits; for

compensatory damages, including but not limited to garden variety emotional distress; for

equitable relief, including but not limited to front-pay and injunctive relief; for punitive damages;

for reasonable attorneys’ fees and costs incurred herein; for pre- and post-judgment interest as

allowed by law; and for such other and further legal and equitable relief as the Court deems just

and proper.

                                         COUNT III
                           Violation under 42 U.S.C. §§ 12101 et seq.
                                          Retaliation

  65. Plaintiff re-alleges and incorporates herein, as though fully set forth herein, all of the

       above numbered paragraphs.

  66. At all times relevant, Plaintiff was a member of a protected class pursuant to the ADAAA

       because he had a physical or mental impairment that substantially limited one or more of

       his major life activities, had a record of such impairment, and/or was regarded by Tyson

       as having such impairment, to wit, clinical anxiety and depression.

  67. At all times relevant, Plaintiff’s clinical anxiety and depression substantially limited one

       or more of his daily life activities including but not limited to the ability to sleep,

       concentrate, think, communicate, interact with others, and take care of himself.

  68. At all times relevant, Plaintiff could perform the essential functions of his job with or

       without reasonable accommodation.




                                               9 of 15
          Case 2:19-cv-04214-NKL Document 1 Filed 12/02/19 Page 9 of 15
69. By requesting limited time off of work to recover from symptoms of his clinical anxiety

     and depression, Plaintiff requested reasonable accommodation for his clinical anxiety and

     depression.

70. Plaintiff’s requested accommodation did not pose an undue hardship on Tyson.

71. Tyson terminated Plaintiff’s employment.

72. Plaintiff’s requests for reasonable accommodation were determining factors in Tyson’s

     decision to terminate his employment.

73. At all times mentioned herein, before and after, the above-described perpetrators were

     agents, servants, and employees of Tyson and were at all such times acting within the scope

     and course of their agency and employment, and/or their actions were expressly authorized

     or ratified by Tyson, thus making Tyson liable for said actions under the doctrine of

     respondeat superior.

74. Tyson failed to make food faith efforts to establish and enforce policies to prevent illegal

     discrimination against its employees.

75. Tyson failed to properly train or otherwise inform its supervisors and employees

     concerning their duties and obligations under the civil rights laws, including the ADAAA.

76. As shown by the foregoing, Plaintiff suffered intentional discrimination based on his

     disability.

77. As a direct and proximate result of Tyson’s actions and/or omissions, Plaintiff has been

     deprived of income as well as other monetary and non-monetary benefits.

78. As a further direct and proximate result of Tyson’s actions and/or omissions, Plaintiff has

     suffered humiliation, mental anguish, pain, and a loss of self-esteem in the form of garden

     variety emotional distress damages.




                                             10 of 15
      Case 2:19-cv-04214-NKL Document 1 Filed 12/02/19 Page 10 of 15
  79. By failing to take prompt and effective remedial action, Tyson in effect condoned, ratified,

       and/or authorized discrimination against Plaintiff.

  80. Tyson’s conduct was willful, wanton, malicious, and showed complete indifference to or

       conscious disregard for the rights of others, including the rights of Plaintiff, thus justifying

       an award of punitive damages in an amount sufficient to punish Tyson or to deter Tyson

       and other entities from like conduct in the future.

  81. Pursuant to the provisions of the ADAAA, Plaintiff is entitled to recover reasonable

       attorneys’ fees from Tyson.

      WHEREFORE, Plaintiff requests that the Court enter judgment in his favor and against

Tyson for economic damages, including but not limited to back-pay and lost benefits; for

compensatory damages, including but not limited to garden variety emotional distress; for

equitable relief, including but not limited to front-pay and injunctive relief; for punitive damages;

for reasonable attorneys’ fees and costs incurred herein; for pre- and post-judgment interest as

allowed by law; and for such other and further legal and equitable relief as the Court deems just

and proper.

                                          COUNT IV
                             Violation under 29 U.S.C. § 2615(a)(1)
                                      FMLA Interference

  82. Plaintiff re-alleges and incorporates herein by reference, as though fully set forth herein,

       all of the above numbered paragraphs.

  83. At all relevant times, Plaintiff was an eligible employee pursuant to the FMLA.

  84. At all relevant times, Plaintiff suffered from one or more serious medical condition(s)

       pursuant to the FMLA.




                                               11 of 15
         Case 2:19-cv-04214-NKL Document 1 Filed 12/02/19 Page 11 of 15
85. By requiring Plaintiff to obtain documentation from his doctor specifically stating that he

     was released to return to work without restrictions, Defendant interfered with Plaintiff’s

     right to take FMLA leave.

86. By penalizing Plaintiff for absences associated with his serious medical condition(s),

     Defendant interfered with Plaintiff’s right to take FMLA leave.

87. By terminating Plaintiff’s employment, Defendant interfered with Plaintiff’s right to take

     FMLA leave.

88. A causal connection exists between the aforementioned adverse actions and Plaintiff’s

     exercise of his FMLA rights.

89. At all times mentioned herein, before and after, the above-described perpetrators were

     agents, servants, and employees of Tyson, and were at all such times acting within the

     scope and course of their agency and employment, and/or their actions were expressly

     authorized or ratified by Tyson, thus making Tyson liable for said actions under the

     doctrine respondeat superior.

90. Tyson failed to make good faith efforts to establish and enforce policies to address and

     prevent illegal discrimination against its employees.

91. Tyson failed to properly train or otherwise inform its supervisors and employees

     concerning their duties and obligations under the FMLA.

92. As shown by the foregoing, Tyson engaged in a willful violation of the FMLA, and its

     actions were not in good faith.

93. As a direct and proximate result of Defendant’s actions and/or omissions, Plaintiff has been

     deprived of income as well as other monetary and non-monetary benefits.




                                           12 of 15
      Case 2:19-cv-04214-NKL Document 1 Filed 12/02/19 Page 12 of 15
  94. Pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii), Plaintiff is entitled to recover liquidated

       damages from Defendant.

  95. Pursuant to 29 U.S.C. § 2617(a)(3), Plaintiff is entitled to recover reasonable attorneys’

       fees from Defendant.

       WHEREFORE, Plaintiff requests that the Court enter judgment in his favor and against

Defendant for economic damages, including but not limited to back-pay and lost benefits; for

equitable relief, including but not limited to front-pay and injunctive relief; for liquidated damages;

for reasonable attorneys’ fees and costs incurred herein; for pre- and post-judgment interest as

allowed by law; and for such other and further legal and equitable relief as the Court deems just

and proper.

                                          COUNT V
                             Violation under 29 U.S.C. § 2615(a)(2)
                                       FMLA Retaliation

  96. Plaintiff re-alleges and incorporates herein by reference, as though fully set forth herein,

       all of the above numbered paragraphs.

  97. At all relevant times, Plaintiff was an eligible employee pursuant to the FMLA.

  98. At all relevant times, Plaintiff suffered from one or more serious medical condition(s)

       pursuant to the FMLA.

  99. Plaintiff engaged in a protected activity pursuant to the FMLA by reporting his serious

       medical condition(s) to Defendant.

 100. Plaintiff engaged in a protected activity pursuant to the FMLA by requesting time off for

       his serious medical condition(s).

 101. Plaintiff’s exercise of his FMLA rights was a motivating or determining factor in

       Defendant’s decision to terminate his employment.




                                               13 of 15
         Case 2:19-cv-04214-NKL Document 1 Filed 12/02/19 Page 13 of 15
 102. At all times mentioned herein, before and after, the above-described perpetrators were

       agents, servants, and employees of Tyson, and were at all such times acting within the

       scope and course of their agency and employment, and/or their actions were expressly

       authorized or ratified by Tyson, thus making Tyson liable for said actions under the

       doctrine respondeat superior.

 103. Tyson failed to make good faith efforts to establish and enforce policies to address and

       prevent illegal discrimination against its employees.

 104. Tyson failed to properly train or otherwise inform its supervisors and employees

       concerning their duties and obligations under the civil rights laws, including the FMLA.

 105. As shown by the foregoing, Tyson engaged in a willful violation of the FMLA, and its

       actions were not in good faith.

 106. As a direct and proximate result of Defendant’s actions and/or omissions, Plaintiff has been

       deprived of income as well as other monetary and non-monetary benefits.

 107. Pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii), Plaintiff is entitled to recover liquidated

       damages from Defendant.

 108. Pursuant to 29 U.S.C. § 2617(a)(3), Plaintiff is entitled to recover reasonable attorneys’

       fees from Defendant.

       WHEREFORE, Plaintiff requests that the Court enter judgment in his favor and against

Defendant for economic damages, including but not limited to back-pay and lost benefits; for

equitable relief, including but not limited to front-pay and injunctive relief; for liquidated damages;

for reasonable attorneys’ fees and costs incurred herein; for pre- and post-judgment interest as

allowed by law; and for such other and further legal and equitable relief as the Court deems just

and proper.




                                               14 of 15
         Case 2:19-cv-04214-NKL Document 1 Filed 12/02/19 Page 14 of 15
                                     Demand for Jury Trial

       Plaintiff requests a trial by jury, in Jefferson City, Missouri, on all counts and allegations

of wrongful conduct alleged in this petition.

                                                Respectfully Submitted,

                                                CORNERSTONE LAW FIRM

                                          By: /s/ Joshua P. Wunderlich
                                             Joshua P. Wunderlich MO BAR 64254
                                             j.wunderlich@cornerstonefirm.com
                                             8350 North St. Clair Avenue, Suite 225
                                             Kansas City, Missouri 64151
                                             Telephone             (816) 581-4040
                                             Facsimile             (816) 741-8889

                                                ATTORNEY FOR PLAINTIFF




                                                15 of 15
         Case 2:19-cv-04214-NKL Document 1 Filed 12/02/19 Page 15 of 15
